292 S.W.3d 611 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Donald SLAUGHTER, Defendant/Appellant.
No. ED 91986.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Jo Ann Rotermund, Assistance Public Defender, St. Louis, MO, for Appellant.
John Wright, Assistance Circuit Attorney, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J, and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Donald Slaughter (Defendant) appeals from the trial court's judgment and sentence after finding him guilty of one count of driving while his license was revoked, in violation of Section 302.321 RSMo Cum. Supp.2005. The trial court sentenced Defendant to 30 days in the custody of the Medium Security Institution, but suspended execution of the sentence, placed Defendant on one year of probation, and ordered Defendant to serve 40 hours of community service.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).